MEMORANDUM **
Frederick Green appeals his conviction by guilty plea and the sentence imposed for bank robbery, in violation of 18 U.S.C. § 2113(a). We dismiss in part and vacate and remand in part.
Green asserts that his sentence was improperly calculated under the Sentencing Guidelines. However, the appeal waiver in his plea agreement bars this argument because the sentence imposed was “in accordance with the negotiated agreement.” United States v. Navarro-Botello, 912 F.2d 318, 321 (9th Cir.1990). Green admits that the government honored the terms of the plea agreement and the fact that the district court, after informing Green of its ability to do so, imposed a higher sentence than contemplated does not mean that Green is now free from the contractual obligations of his plea agreement. United States v. Torres, 999 F.2d 376, 378 (9th Cir.1993); Fed.R.Crim.P. 11(c)(1)(B). Accordingly, Green has waived the right to appeal the sentence that was imposed. See Navarro-Botello, 912 F.2d at 321.
The government concedes that Green was improperly sentenced with regard to his term of supervised release. See United States v. Baramdyka, 95 F.3d 840, 843 (9th Cir.1996); United States v. Guzman-Bruno, 27 F.3d 420, 423 (9th Cir.1994). It also concedes that Green’s written conviction erroneously states that he was convicted of armed bank robbery. See United States v. Rivera-Sanchez, 222 F.3d 1057, 1062 (9th Cir.2000); 28 U.S.C. § 2106 (1998). Accordingly, these portions of the district court’s judgment should be vacated and remanded so that the district court may correct these errors.
DISMISSED in part and VACATED and REMANDED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.